Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 1 of 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

UNITED STATES OF AMERICA

Vv.

 
     
 

MICHAEL HSU (2);
CHRISTHIAN DAMIAN ROJAS (3);

   

ABELARDO SALAS-FUENTES (6);

OMAR ARGUELLES.

aka MIGUEL GARCIA (7);

MARIO PIZANO RIVERA

aka PALETA (11);

GUILLERMO RENE RIVERA (12); _
JUAN GABRIEL BETANCOURT (13);

 

§
§
§
:
NESTOR VALENCIA-CASAS (15); §
PEDRO CASTILLO (16); §
JOSE GOMEZ-ASUNCION (17); §
[LUIS MIGUEL MARTINEZ-( "ABRERA §
aka FANTASMA (18) §
FRANKLIN DE JESUS §
DOMINGUEZ (19); and §
IVIS OLVERA (20) §

 

INDICTMENT

THE GRAND JURY CHARGES THAT:

Page I of 24

Criminal No, | § U2- ‘7 o|

United States Courts
Southern District of Texes
FILED

DEC 19 2018

David J, Crsciey, Clerk of Court

UNDER SEAL
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 2 of 30

COUNT ONE
Conspiracy to Possess with Intent to Distribute Methamphetamine
On or about July 27, 2016, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

MICHAEL HSU (2),
did knowingly, unlawfully and intentionally combine, conspire, confederate and
agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is fifty (50) grams or more
methamphetamine and five hundred (500) grams or more of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.
COUNT TWO
Possession with Intent to Distribute Methamphetamine
On or about July 27, 2016, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

MICHAEL H ’

aiding, abetting and assisting others known and unknown to the Grand Jury, did

Page 2 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 3 of 30

knowingly, unlawfully and intentionally attempt to Possess with intent to distribute
a controlled substance, that is fifty (50) grams or more methamphetamine and five
hundred (500) grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,
United States Code, Section 2.
COUNT THREE
Possession with Intent to Distribute Methamphetamine

On or about August 31, 2016, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendant,
MICHAEL HSU (2),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more methamphetamine and five
hundred (500) grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(I)(A), and Title 18,

United States Code, Section 2.

Page 3 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 4 of 30

COUNT FOUR
Conspiracy to Possess with Intent to Distribute Cocaine
On or about October 6, 201 6, in the Houston Division of the Southern District
of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

MICHAEL HSU (2) and
CHRISTHIAN ROJAS (3),

did knowingly, unlawfully and intentionally combine, conspire, confederate and
agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is five hundred (500) grams or more of a
mixture and substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 2 1, United States Code, Sections 841 (a)(1)
and 841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT FIVE
Possession with Intent to Distribute Cocaine

On or about October 6, 2016, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendant,
CHRISTHIAN ROJAS (3),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute

a controlled substance, that is five hundred (500) grams or more of a mixture and
Page 4 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 5 of 30

substance containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT SIX
Possession with Intent to Distribute Cocaine

On or about October 26, 2016, in the Houston Division of the Southern
District of Texas, and elsewhere, and within the jurisdiction of this Court, the
defendant,

MICHAEL HSU (2),
aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is five hundred (500) grams or more of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT SEVEN
Possession with Intent to Distribute Methamphetamine
On or about October 26, 2016, in the Houston Division of the Southem

District of Texas, and elsewhere, and within the jurisdiction of this Court, the

Page § of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 6 of 30

defendant,

MICHAEL HSU (2),
aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more methamphetamine and five
hundred (500) grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,
United States Code, Section 2,

COUNT EIGHT
Possession with Intent to Distribute Methamphetamine
On or about October 26, 2016, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the jurisdiction of this Court, the
defendant,

MICHAEL HSU (2),
aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more methamphetamine and five

hundred (500) grams or more of a mixture and substance containing a detectable

Page 6 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 7 of 30

amount of methamphetamine, a Schedule IJ controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,
United States Code, Section 2.
COUNT NINE
Conspiracy to Possess with Intent to Distribute Methamphetamine
On or about November 30, 2016, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the jurisdiction of this Court, the

did knowingly, unlawfully and intentionally combine, conspire, confederate and

defendant,

agree with others, known and unknown to the Grand Jury, to Possess with the intent
to distribute a controlled Substance, that is fifty (50) grams or more
methamphetamine and five hundred (500) grams or more of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.

Possession with Intent to Distribute Methamphetamine

On or about November 30, 2016, in the Houston Division of the Southem

Page 7 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 8 of 30

District of Texas, and elsewhere, and within the jurisdiction of this Court, the

aiding, abetting and assisting others known and unknown to the Grand Jury, did

defendant,

knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more of methamphetamine and five
hundred (500) grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,

United States Code, Section 2.

COUNT ELEVEN

 

Possession with Intent to Distribute Methamphetamine

 

On or about November 30, 2016, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the Jurisdiction of this Court, the

aiding, abetting and assisting others known and unknown to the Grand Jury, did

defendant,

knowingly, unlawfully and intentionally attempt to possess with intent to distribute

a controlled substance, that is fifty (50) grams or more of methamphetamine and five

Page 8 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 9 of 30

hundred (S00) grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule I] controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,
United States Code, Section 2.
COUNT TWELVE
Conspiracy to Possess with Intent to Distribute Methamphetamine
On or about November 15, 2017, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the jurisdiction of this Court, the

defendants,

ABELARDO SALAS-FUENTES (6),

did knowingly, unlawfully and intentionally combine, conspire, confederate and

 
   

agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is fifty (50) grams or more
methamphetamine and five hundred (500) grams or more of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and

841(b)(1)(A), and Title 18, United States Code, Section 2,

Page 9 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 10 of 30

COUNT THIRTEEN

 

Possession with Intent to Distribute Methamphetamine
On or about November 15, 2017, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the jurisdiction of this Court, the

defendants,

ee DO SALAS-FU ie i ss <

 

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more of methamphetamine and five
hundred (500) grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,
United States Code, Section 2.
COUNT FOURTEEN
Conspiracy to Possess with Intent to Distribute Methamphetamine

On or about March 28, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

eee ee UENTES (6),

OMAR ARGUELLES aka MIGUEL GARCIA (7);
Page 10 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 11 of 30

did knowingly, unlawfully and intentionally combine, conspire, confederate and
agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is fifty (SO) grams or more
methamphetamine and five hundred (500) grams or more of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.
COUNT FIFTEEN
Possession with Intent to Distribute Methamphetamine

On or about March 28, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

ABELARDO SALAS-FUENTES (6),

OMAR ARGUELLES aka MIGUEL GARCIA (7);

 

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more of methamphetamine and five

hundred (500) grams or more of a mixture and substance containing a detectable
Page 11 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 12 of 30

amount of methamphetamine, a Schedule I! controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title 18,
United States Code, Section 2.
COUNT SIXTEEN
Conspiracy to Possess with Intent to Distribute Heroin
On or about May 22, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

ABELARDO SALAS-FUENTES (6
aun nen ae te Be : ; ‘

did knowingly, unlawfully and intentionally combine, conspire, confederate and
agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is one (1) kilogram or more of a mixture
and substance containing a detectable amount of heroin, a Schedule 1 controlled
substance, in violation of Title 21, United States Code, Sections 846, 841 (a)( 1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.
COUNT SEVENTEEN
Possession with Intent to Distribute Heroin
On or about May 22, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the Jurisdiction of this Court, the defendants,

Page 12 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 13 of 30

BE =
IVERA aka PALETA (11);
aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is one (1) kilogram or more of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of Title 21, United States Code 84 1(a)(1) and 841(b)( 1)(A), and Title 18,
United States Code, Section 2.
COUNT EIGHTEEN
Possession with Intent to Distribute Heroin
On or about May 22, 2018, in the Houston Division of the Southern District
of Texas, and elsewhere, and within the jurisdiction of this Court, the defendant,
MARIO PIZANO RIVERA aka PALETA (11),
aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is fifty (50) grams or more of methamphetamine and five
hundred (500) grams or more of a mixture and substance containing a detectable
amount of heroin, a Schedule | controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 84] (b)(1)(A), and Title 18, United States Chde:

Page 13 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 14 of 30

Section 2.

COUNT NINETEEN
Assault on a Federal Officer

On or about May 22, 2018, in the Houston Division of the Southem District

of Texas, the defendant,
MARIO PIZANO RIVERA aka PALETA (11),
did then and there, unlawfully, knowingly and forcibly assault, resist, oppose,
impede, intimidate and interfere with Ron Morrison, a United States Drug
Enforcement Administration employee, while he was engaged in his official duties,
and such acts by the defendant involved the intent to commit another felony and
involved the use of a deadly and dangerous weapon, in violation of Title 18, United
States Code, Sections 111(a)(1), (a)(2) and (b).
COUNT TWENTY
Conspiracy to Possess with Intent to Distribute Cocaine

On or about June 28, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

GUILLERMO RENE RIVERA (12) and
JUAN GABRIEL BETANCOURT (13),

did knowingly, unlawfully and intentionally combine, conspire, confederate and

agree with others, known and unknown to the Grand Jury, to possess with the intent
Page 14 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 15 of 30

to distribute a controlled substance, that is five hundred (S00) grams or more of a
mixture and substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841 (a)(1)
and 841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT TWENTY-ONE
Possession with Intent to Distribute Cocaine

On or about June 28, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

GUILLERMO RENE RIVERA (12) and
JUAN GABRIEL BETANCOURT (13),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is five hundred (500) grams or more of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT TWENTY-TWO
Felon in Possession of a Firearm
On or about June 28, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendant,
Page 15 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 16 of 30

GUILLERMO RENE RIVERA (12),
having been previously convicted of a crime that is punishable by a term of
imprisonment in excess of one year, aiding, abetting and assisting others known and
unknown to the Grand Jury, did knowingly possess, in and affecting foreign and
interstate commerce, a firearm, that is a Sig Sauer P290, 9mm handgun, Serial
Number 25B013065, said firearm having been shipped and transported in interstate
and foreign commerce, in violation of Title 18, United States Code, Section
922(g)(1), and Title 18, United States Code, Section 2.
COUNT TWENTY-THREE
Possession with Intent to Distribute Marijuana

On or about June 28, 2018, in the Houston Division of the Southern District

of Texas, and elsewhere, and within the jurisdiction of this Court, the defendant,
JUAN GABRIEL BETANCOURT (13),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is one hundred (100) kilograms or more of a mixture and
substance containing a detectable amount of marijuana, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B), and Title 18, United States Code, Section 2.

Page 16 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 17 of 30

COUNT TWENTY-FOUR

Assault on a Federal Officer
On or about June 28, 2018, in the Houston Division of the Southern District
of Texas, the defendant,
JORGE LUIS BETANCOURT (14),
did then and there, unlawfully, knowingly and forcibly assault, resist, oppose,
impede, intimidate and interfere with Gilberto Lopez, a United States Federal
Bureau of Investigation employee, while he was engaged in his official duties, and
such acts by the defendant involved the intent to commit another felony and involved
the use of a deadly and dangerous weapon, in violation of Title 18, United States
Code, Sections 111(a)(1), (a)(2) and (b).
COUNT TWENTY-FIVE
Assault on a Federal Officer
On or about June 28, 2018, in the Houston Division of the Southern District
of Texas, the defendant,
JORGE LUIS BETANCOURT (14),
did then and there, unlawfully, knowingly and forcibly assault, resist, oppose,
impede, intimidate and interfere with Gary Bender, a task force officer with the

United States Federal Bureau of Investigation, while he was engaged in his official

Page 17 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 18 of 30

duties, and such acts by the defendant involved the intent to commit another felony
and involved the use of a deadly and dangerous weapon, in violation of Title 18,
United States Code, Sections 111(a)(1), (a)(2) and (b).
COUNT TWENTY-SIX
Conspiracy to Possess with Intent to Distribute Heroin

On or about July 3, 2018, in the Houston Division of the Southern District of

Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

NESTOR VALENCIA-CASAS (15),

 

PEDRO CASTILLO (16), and
JOSE GOMEZ-ASUNCION (17),

did knowingly, unlawfully and intentionally combine, conspire, confederate and
agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is one hundred (100) grams or more of a
mixture and substance containing a detectable amount of heroin, a Schedule |
controlled substance, in violation of Title 21, United States Code, Sections 846,
841(a)(1) and 841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT TWENTY-SEVEN
Possession with Intent to Distribute Heroin
On or about July 3, 2018, in the Houston Division of the Southern District of

Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,
Page 18 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 19 of 30

ae VALENCIA-CASAS (15),

PEDRO CASTILLO (16), and
JOSE GOMEZ-ASUNCION (17),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is one hundred (100) grams or more of a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT TWENTY-EIGHT
Conspiracy to Possess with Intent to Distribute Heroin

On or about August 16, 2018, in the Houston Division of the Southern District
of Texas, and elsewhere, and within the jurisdiction of this Court, the defendant,

LUIS MIGUEL MARTINEZ-CABRERA aka FANTASMA (18),
did knowingly, unlawfully and intentionally combine, conspire, confederate and
agree with others, known and unknown to the Grand Jury, to possess with the intent
to distribute a controlled substance, that is one hundred (100) grams or more of a
mixture and substance containing a detectable amount of heroin, a Schedule |
controlled substance, in violation of Title 21, United States Code, Sections 846,

841(a)(1) and 841(b)(1)(B), and Title 18, United States Code, Section 2.
Page 19 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 20 of 30

COUNT TWENTY-NINE
Possession with Intent to Distribute Heroin

On or about August 16, 2018, in the Houston Division of the Southern District
of Texas, and elsewhere, and within the jurisdiction of this Court, the defendants,

LUIS MIGUEL MARTINEZ-CABRERA aka FANTASMA (18),
aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is one hundred (100) grams or more of a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT THIRTY
Conspiracy to Possess with Intent to Distribute Heroin

On or about September 18, 2018, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the jurisdiction of this Court, the

defendant,

LUIS MIGUEL MARTINEZ-CABRERA aka FANTASMA (18),
and FRANKLIN DE JESUS DOMINGUEZ (19),

did knowingly, unlawfully and intentionally combine, conspire, confederate and

agree with others, known and unknown to the Grand Jury, to possess with the intent
Page 20 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 21 of 30

to distribute a controlled substance, that is one (1) kilogram or more of a mixture
and substance containing a detectable amount of heroin, a Schedule | controlled
substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and
84] (b)(1 (A), and Title 18, United States Code, Section 2.
COUNT THIRTY-ONE
Possession with Intent to Distribute Heroin

On or about September 18, 2018, in the Houston Division of the Southern

District of Texas, and elsewhere, and within the Jurisdiction of this Court, the

defendants,

LUIS MIGUEL MARTINEZ-CABRERA aka FANTASMA (18),
and FRANKLIN DE JESUS DOMINGUEZ (19),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distri bute
a controlled substance, that is one (1) kilogram or more of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and
Title 18, United States Code, Section 2.
COUNT THIRTY-TWO
Possession with Intent to Distribute Heroin

On or about October 19, 2018, in the Houston Division of the Southern
Page 21 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 22 of 30

District of Texas, and elsewhere, and within the jurisdiction of this Court, the
defendant,
IVIS OLVERA (20),

aiding, abetting and assisting others known and unknown to the Grand Jury, did
knowingly, unlawfully and intentionally attempt to possess with intent to distribute
a controlled substance, that is one hundred (100) grams or more of a mixture and
substance containing a detectable amount of heroin, a Schedule |] controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

NOTICE OF CRIMINAL FORFEITURE
(Title 21 U.S.C. § 853)

Pursuant to Title 21, United States Code, Section 853, the United States gives

notice to the defendants,

MICHAEL HSU (2),
CHRISTHIAN DAMIAN ROJAS (3

ABELARDO SALAS ES
OMAR ARGUELLES aka MIGUEL GARCIA (7),

 

  
 

 

 

MARIO PIZANO RIVERA aka PALETA (11),
GUILLERMO RENE RIVERA (12),
JUAN GABRIEL BETANCOURT (13),

Page 22 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 23 of 30

JORGE LUIS BETANCOURT (14),
NESTOR VALENCIA-CASAS (15),
PEDRO CASTILLO (16),
JOSE GOMEZ-ASUNCION (17),
LUIS MIGUEL MARTI NEZ-CABRERA aka FANTASMA (18),
FRANKLIN DE JESUS DOMINGUEZ (19), and
IVIS OLVERA (20),
that in the event of conviction of an offense in violation of Title 21, United States

Code, Sections 841 or 846, as charged in this Indictment, the following is subject to

forfeiture:

(1) all property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such offense; and

(2) all property used or intended to be used, in any manner or part, to
comnut, or to facilitate the commission of such offense.

Notice of Criminal Forfeiture
[18 U.S.C. § 924(d) and 28 U.S.C. §2461(c)]

Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), the United States gives notice to the defendant,
GUILLERMO RENE RIVERA (12),
that in the event of a conviction of an offense in violation of Title 18, United States
Code, Section 922(g), as charged in Count Twenty-Two of this Indictment, the

following is subject to forfeiture:

Any firearms and ammunition involved in or used in any knowing violation
of section 922(g).

Page 23 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 24 of 30

+

Property Subject to Forfeiture

Defendants are notified that the property subject to forfeiture includes, but is
not limited to:

(1) Sig Sauer P290, 9mm handgun, Serial Number 25B013065.

In the event that a condition listed in Title 21, United States Code, Section
853(p) exists, the United States will seek to forfeit any other property of the
defendants in substitution up to the total value of the property subject to forfeiture.
The United States may seek the imposition of a money judgment.

A TRUE BILL

ORIGINAL SIGNATURE ON FILE

hah bgt Minlat NS e k — fala Snail lll Noa

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney

 

SHARAD S. KHANDELWAL
CAROLYN FERKO

MICHAEL DAY .
Assistant United States Attorneys

Page 24 of 24
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD Page 25 of 30

oa = .

 
  
  
  

AQ 442 (Rev. 11/11) Artest Warrant <

STATES MARSHAL

:% *
LOD pit la: Sh
4%

NERO, S/i4

   

UNITED STATES DISTRICT COURT

for the

a

Southern District of Texas

  

United States of America

 

v.
Michael Hsu ; Case No, 4:18cr721-02
)
)
)
a )
Defendant
ARREST WARRANT

To: = Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States nagistrate judge without unnecessary delay

(name of person to be arrested) Michael Hsu _. oe ,
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment OF Superseding Indictment O Information © Superseding Information oO Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

Ct 1: Conspiracy to Possess with Intent lo Distribute Methamphetamine [21USC846,84 1(a)(1)841(b)(1)(A)and 18USC2
Cts, 2,3,7,8: Possession with intent to Distribute Methamphetamine [21USC84 1(a)(1)844(b)1)(Ajand 18USC2

Ct. 4: Conspiracy to Possess with Intent to Distribute Cocaine (21USC841(a)(1)and841(b)(1)(B)and Title 18USC2

C1.6: Possession with Intent Distribute Cocaine [21USC841(a)(1)and841(b}(1 \{B)and Titlei8uSCc2

=a

Date: 42/19/2018 _ Novae

issuing offider's signature

City and state: _Houston, TX “i ae =~. _-.M Mapps, Deputy Clerk
Printed nane and title

 

Return

 

This warrant was received on (date) _ _, and the person was arrested on (date)

Al (city and state) i a erccernis | aeeS

 

Date: __

 

Arresting officer's signature

 

 

Printed nane and title

 

 

 

FIDF lOTNQUB
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 26 of 30

AO 442 (Rev. LU11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

 

 

for the
Southern District of Texas
United States of America
v. )
Christhian Damian Rojas ) Case No, 4:18-CR-721-03
)
)
Defendant Sealed
oyhile ae ee
ARREST WARRANT  Uhibleed by eourt order.
To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
{uame of person to be arrested) _ Christhlan Damlan Rojas

who is accused of an offense or violation based on the following document filed with the court:

& Indictment O Superseding Indictment  Superscding Information © Complaint
© PratgitiowVioletion Petition © Supervised Release Violation Petition

O Violation Notices~_O | Order of the Court
w . ~
Thisoftaseiebritfly described as follows:

0 Information

county Cahispia to Possess with Intent to Distribute Cocaine 21 USC 841(a)(1) and 641(b){1}(B) and 18 USC 2
Copp Pegsessibn with Intent to Distribute Cocaine 21 USC 841(a)(1) and 841(b)(1)(8) and 18 USC 2 ,
of 2

ww
we
=o

"
2019 JAR
SOUTHER

UNI

 
 

Date: 01/08/2018

 

ing officer 'S signature
a.
City and state: _ Houston, Texas

C Krus, Oeputy Clerk
Printed name ancttitle

 

Return

This warrant was received on (date)
Qt felny and state)

 

 

_ and the person was arrested on (dae)

 

a

Date:

Arresting officer's dgnature

 

Printed rame and tizle

 

 
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 27 of 30

MORI Rav PRED) Ascest Wartant

 

UNITED STATES DISTRICT COURT en amie
for the ME Cae aS Ue beds
TERA Led ie

Southern Districlol bosus

Lonited States ol America
v.
Omar Arquelles,
aka Miguel Garcia

a (eer?2 1-07

Case No,

Se Ne

(defendant
ARREST WARRAN

fo: Any authorized law enforcement officer

 

¥ dels

YOU ARE COMMANDED to arrest and Oring before e Unhed States tagistle Judes without unmecess:

salperonie ke aricctd: Omar Arqueliles, aka M

whe ts aecused of an offense or violation based on the following document tiled with the court:

fauel Garcia

 

cet ge . . . * z te * s
Vi Indictment o) Superseding Eadigiment OT Esformation TV oSuperseding Information TT ¢ Conmpisint
F Probation Violation Petition “T Supervised Release Vielation Pelion TWWialalion Notice 2) Order of the Court

‘This offense is brieiiy described us follows:

‘amphetamine [21 USCAd6,84 1 (ayer 84 Tib}(1Ajand 18USC?2

Cl. 14: Conspiracy to Possess with Intent to Distribule Mati
nine [2 1USCB4 1{ay( 181 1b) )Alana 1ausc2

G 1g
Ct 45: Possession with Intent to Distribute Methampheta:

ry

Date: 12/19/2018 Th WMipy—

frepiise afticcdl: SHRM

City and state: Houston, TX ‘1. Mapps, Deputy Clerk

ts

Peistiod tae csi title

| Return |

This warrant Was received on ates Sand the Person Mus arrested ony cesy

 

 

ON aa nated
Date:

fre NUMA OMCs sismature

Printed? maine ae ritte

 

TI) ly ae U

Le
,
,
Laks
sg
Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 28 of 30

AO 442 (Rev. 11/11) Arrest Warrant

  
 
  

UNITED STATES DISTRICT COURT

 

for the
Southern District of Texas
United States of America
v. )
Juan Gabriel Betancourt ) Case No, 4:18er721-13
) ;
)
)
_ )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name ofpersonto bearresied) juanGabrielBetancout ,
who is accused of an offense or violation based on the following document filed with the court:

 

& indictment O Superseding Indictment © Information © Superseding Information 0 Complaint
©) Probation Violation Petition © Supervised Release Violation Petition (Violation Notice 0 Order of the Court

This offense is briefly described as follows:

Ct. 20:Conspiracy to Possess with Intent to Distribute Cocaine [21USC841(a)(1),841(b)(1)(B) and 18USC2
Ct. 21: Possession with Intent to Distribute Cocaine (21USC841(a)(1)and841(b)(1)(B)and Tille1gUSC2
Ct. 23: Possession with Intent to Distribute Marijuana (21USC 841(a)(1),841(b)(1)B) and 18USC2

Date: 12/20/2018
thai offeo P ons wr nee eee RE

City and state: _ Houston, TX M. Mapps, Deputy Clerk
Printed name and title _

 

 

Return

 

This warrant was received on (date) ; and the person was arrested on (date)
at (elty and state) ‘

 

Date; a
Arresting officer's signature

 

 

Printed name and iitta

 

 

HD © 19192304,
 

Case 4:18-cr-00721 Document 43'yrtenog 94/4 0/1 Din XSD Page 29 of 30

 

 

 

Ab a7 GRew PP TEp Meret Wisin
SH oH
UNITED STATES DISTRICT COURT FIDE 2G eee
ior the RE coyme

Souther District of Fd exds
(nited States of America
Vv,
Jorge Luis Betancourt Case No, higerv2t-i4
Deteunkan
ARREST WARRANT
bes Ans authorized fast enforeement ofiicer

VOU ARE COMALANDED to arrest und bring beture a United States m: misttale dee withow! unnecessare: del

PPR ue de Pa Pty tid}

Witt is decused alan offense or viokition based on the followine dpe

at
¥ Indletmens

T Probation Vielation Petithon

‘This offense is briefly described as follows:

Jorge Luis Betancou

To Superseding Indiciment rigtion TD osunerse

“T Supervised Release Viebitien Petition

ament Hicd with die court:

ding Inforn: Laon

TWViolation Notes

Cis, 24.25, Assault on a Federal Officer (18USC 41 Ifa) 1) a2 jandib)

NAD

Date: 12/20/2018

Houston, TX

  

Her stiites

C4 | VfVWubpp

‘ “i
ONSET Pie a

 

WR RDNA EY

Ni apps, Deputy Clerk

Printed RAN Gai. i title

 

“T Canplaint

TE Order of the Court

 

 

This warrant was recetved on ada

GL fe ity sarad sdeited

Dates

Return

 

und the persen wits arrested an acune

ireovlity Cin CPUS ytcelara's

 

Prpatced wine cri:

 

 

 
 

Case 4:18-cr-00721 Document 43 Filed on 01/10/19 in TXSD_ Page 30 of 30

AG 42 (Res TEL) Arrest Warrant

UNITED STATES DISTRICT COURT Nl

for the ale Ged 20. Filles be
Southern District of Texas Sous HERS mise Sik
United States of America
¥, }
Luis Miguel Martinez-Cabrea, ) Case No, 4:18er721-18

aka Fantasma )

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States niewistrate judge without unnecessary delay

aha af Nersen fo be arrest en Luis Miguel Marti tinez-Cat brea, aka Fant tasma
who is accused of an offense or violation based on the fullowing document tiled w ith the cout:

% indictment T Superseding Indicunent 7 Information “VT Superseding Information 7 Complaint
1 Prohation Violation Petition T] Supervised Release Violation Petition Violation Notice 7 Order of the Court

This offense ts briefly described as follows:

Ci. 28: Conspiracy to Possess with Intent to Disiribule Heroin [21USC846,64 1(a}( 1), 41(D)1)(Bjand 18USC2
Cis. 29,30,31: Possession with intent to Distribute Heroin [21USC84 1(aj(4 Jand(84 1(b)(1)(Byand Title 18USC2

Daie: 42/20/2078 V WAN by Vie

dissing officer's Lainie

City and state: Houston, TA M. Mapps, Depuly Clerk

Printed mane wid tile

 

 

Return

 

‘This warrant was received on fda) Jand the person was arrested on pues

I foniyeand states

Date:

 

Areesting offleer's sicuature

Prouecd wane rtd tite

 

 

(va vt
i ff ahh : ST ON eh
RGN ing2dgs

Me
“
A.
a

My
t
